Case 1:17-cv-00275-LPS Document 518 Filed 08/13/20 Page 1 of 4 PagelD #: 28532

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PACIFIC BIOSCIENCES OF
CALIFORNIA, INC.,

C.A. No. 17-cv-275-LPS

Plaintiff, C.A. No. 17-cv-1353-LPS

‘ JURY TRIAL DEMANDED
OXFORD NANOPORE TECHNOLOGIES,
INC., and OXFORD NANOPORE
TECHNOLOGIES, LTD.,

Ne” ae ne ne one oe ee ee ee ee ee”

Defendants.

[PROPOSED] FINAL JUDGMENT

This action came before the Court for a trial by jury beginning on March 9, 2020. The
jury rendered a verdict on March 18, 2020 by way of a verdict form (C.A. No. 17-275, D.I. 478;
C.A. No. 17-1353, D.I. 509). The Court entered Judgment on that verdict on April 1, 2020 (see
C.A. No. 17-275, D.I. 484; C.A. No. 17-1353, D.I. 515).

The Court has reviewed the parties’ post-trial motions, including Plaintiffs Motion for
Judgment as a Matter of Law Under FRCP 50 and New Trial Under FRCP 59 (C.A. No. 17-275,
DI. 495; C.A. No. 17-1353, D.L. 526) and Defendants’ Renewed Motion for Judgment as a Matter
of Law of Noninfringement and Indefiniteness, or in the Alternative, Motion for a New Trial (C.A.
No. 17-275, D.I. 497; C.A. No. 17-1353, D.E. 528). The Court also heard oral argument on those
Motions on July 28, 2020 (see C.A. No. 17-275, D.I. 511; C.A. No. 17-1353, D.I. 542).

IT IS HEREBY ORDERED AND ADJUDGED that, for the reasons stated by the Court

during the teleconference held on July 30, 2020, and as reflected in the transcript of that

1

 

 
Case 1:17-cv-00275-LPS Document 518 Filed 08/13/20 Page 2 of 4 PagelD #: 28533

teleconference (see C.A. No. 17-275, D.I. 512; C.A. No. 17-1353, D.I. 543), Plaintiff's Motion for
Judgment as a Matter of Law Under FRCP 50 and New Trial Under FRCP 59 (C.A. No. 17-275,
DI. 495; C.A. No. 17-1353, D.L. 526) is DENIED.

IT IS HEREBY ORDERED AND ADJUDGED that, for the reasons stated by the Court
during the teleconference held on July 30, 2020, and as reflected in the transcript of that
teleconference (see C.A. No. 17-275, D.I. 512; C.A. No. 17-1353, D.I. 543), Defendants’ Renewed
Motion for Judgment as a Matter of Law of Noninfringement and Indefiniteness, or in the
Alternative, Motion for a New Trial (C.A. No. 17-275, D.L 497; C.A. No. 17-1353, D.I. 528) is
DENIED.

IT IS HEREBY ORDERED AND ADJUDGED that judgment be and is entered on the
March 18, 2020 verdict in favor of Plaintiff, Pacific Biosciences of California, Inc. (“PacBio”),
and against Defendants, Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies,
Ltd. (together “Oxford”) on all claims of infringement of the 400 Patent,’323 Patent, and ’056
Patent as set out in the verdict form. [C.A. No. 17-275, D.I. 478 at 2-6; C.A. No. 17-1353, D.I.
509 at 2-6].

IT IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of
Defendants, Oxford, and against Plaintiff, PacBio, on all claims of infringement of the °929 Patent
as set out in the verdict form. [C.A. No. 17-275, D.I. 478 at 6-7; C.A. No. 17-1353, D.I. 509 at
6-7].

IT IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of
Plaintiff, PacBio, and against Defendants, Oxford, on all claims of invalidity based on lack of

written description of the ’400 Patent, the °323 Patent, the °929 Patent, and claims 2 and 12 of the

2

 

 
Case 1:17-cv-00275-LPS Document 518 Filed 08/13/20 Page 3 of 4 PagelD #: 28534

"056 Patent as set out in the verdict form. [C.A. No. 17-275, D.L. 478 at 8-10, 12; C.A. No. 17-
1353, D.L. 509 at 8-10, 12].

IT IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of
Defendants, Oxford, and against Plaintiff, PacBio, on the claim of invalidity for lack of adequate
written description of claim 1 of the ’056 Patent as set out in the verdict form. [C.A. No. 17-275,
D.L. 478 at 10; C.A. No. 17-1353, D.I. 509 at 10].

If IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of
Defendants, Oxford, and against Plaintiff, PacBio, on all claims of invalidity for lack of
enablement of the °400 Patent, the ’323 Patent, the ’056 Patent, and claims 1 and 2 of the *929
Patent as set out in the attached verdict form. [C.A. No. 17-275, D.I. 478 at 8-10, 12; C.A. No.
17-1353, D.1. 509 at 8-10, 12].

IT IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of
Plaintiff, PacBio, and against Defendants, Oxford, on the claim of invalidity for lack of enablement
of claim 10 of the °929 Patent as set out in the verdict form. [C.A. No. 17-275, D.L 478 at 12;
C.A. No. 17-1353, D.I. 509 at 12].

IT IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of
Defendants, Oxford, and against Plaintiff, PacBio, on the claim of invalidity for indefiniteness of
claim | of the ’056 Patent as set out in the attached verdict form. [C.A. No. 17-275, D.I. 478 at
11; C.A. No. 17-1353, D.I. 509 at 11].

IT IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of

Plaintiff, PacBio, and against Defendants, Oxford, on all claims of invalidity for indefiniteness for

 
Case 1:17-cv-00275-LPS Document 518 Filed 08/13/20 Page 4 of 4 PagelD #: 28535

claims 2 and 12 of the ’056 Patent as set out in the verdict form. [C.A. No. 17-275, DL. 478 at
11; C.A. No, 17-1353, D.I. 509 at 11].

IT IS HEREBY ORDERED AND ADJUDGED that judgment be entered in favor of
Defendants, Oxford, and against Plaintiff, PacBio, on all claims of invalidity for obviousness of

the 929 Patent as set out in the verdict form. [C.A. No. 17-275, D.I. 478 at 11; C.A. No. 17-

The Honorable Leonard P. Stark

1353, D.L. 509 at 11].

Dated: Ae wit \O, Sos

   

 

 
